HEANEY, Senior Circuit Judge,
concurring.
I concur in the majority’s opinion. While I agree with its holding that the denial of any free postage for indigent inmates’ legal mail is systemic and therefore “is such a fundamental deprivation that it is an injury in itself,” see supra, I question the court’s reasoning with respect to inmates’ personal mail.
Prisoners, it is true, do not have an established right to unlimited free access to the mails. Jensen v. Klecker, 648 F.2d 1179, 1183 (8th Cir.1981). They do, however, have a constitutionally protected right to reasonable correspondence with persons in the outside world, Watts v. Brewer, 588 F.2d 646, 649 (8th Cir.1978) (citing Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974)), “subject to reasonable and necessary restrictions properly geared to legitimate institutional interests.” Id. at 650.
The grievances addressed in Procunier, the Supreme Court’s seminal case on prisoners’ right to be free from undue mail-censorship, involved First Amendment rights, and, as such, are distinguishable from those in the present case. The core, underlying principles, however, are the same. We relied on Procunier’s standard in Kaestel v. Lockhart, 746 F.2d 1323, 1325 (8th Cir.1984), and Watts, 588 F.2d at 649-50, both non-First Amendment eases, in which we held that the rights of prisoners to communicate with inmates in other institutions and receive loose postal stamps are subject to reasonable and necessary restrictions related to legitimate institutional interests.
I can think of no legitimate governmental interests that are reasonably related to IMR’s policy of denying indigent inmates some minimal amount of free postage for personal mail.1 Denial of any such postage, it seems to me, is likely to do more harm than it can possibly do good.
Iowa is the exception and not the rule among states in not providing indigent inmates with a minimal amount of postage that may be used for personal mail.2 Although I am constrained to go along with the majority because of our holding in Kaestel, I believe that the better route to go would be to reverse Kaestel’s rule and recognize the right of indigent prisoners to maintain minimum contacts with family members and friends.

. The appellants argue unconvincingly that
[i]f IMR were required to provide unlimited free postage for indigents’ personal mail, the financial result could be staggering. Additionally, inmates might have less incentive to work if postage were simply handed out with no restrictions.
Appellant's Reply Br. at 5. The inmates here are not asking for "unlimited” free postage. They are asking for a minimal amount of free postage — an amount I highly doubt would result in “staggering” financial costs. The argument that inmates might have less incentive to work if postage were handed out is nonsensical in the present case because the plaintiff-inmates are (or were) in long-term lockup status and are (or were) prohibited from earning prison pay. Ap-pellee's Br. at 42.


. According to a comprehensive survey done by appellees, of forty-one states that responded, only ten states appeared not to expressly provide some amount of free postage to indigent inmates for personal mail. Appellee's Br. at 41. It is possible that inmates in those states have access to postage for personal mail through other legitimate means, e.g., monthly allowances, deadtime pay.